DETAILED ACTION
	This office action is in response to the communication filed on March 08, 2021. Claims 22-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-25, 29-34, and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theimer (US Pub 2011/0118859) in view of Asikainen (US Pub 2011/0238698) in view of Hyman (US Pub 2011/0196867) and in further view of Renshaw (US Pub 2006/0112098).

With respect to claim 22, Theimer discloses a method of identifying similar media items, the method comprising:
receiving a user selection of a first media content item among a plurality of media content items, wherein each media content item of the plurality of media content items is represented by an embedding in an embedding space that is generated using metadata tags and a frequency representation of a corresponding media content item (Theimer: Abstract and Paragraphs 12, 14, 23, and 47 -  however, Theimer does not explicitly teach an embedding in an embedding space and generated using metadata tags and a frequency representation of a corresponding media content item);
in response to receiving the user selection of the first media content item, presenting a user interface element (Theimer: Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and generating a playlist with media track within a frequency range; Paragraphs 23-27 and 71 - forming a playlist from a number of tracks from a database taking into consideration  the audio doses of the tracks within a first and/or second frequency range and similarity of music tracks to a desired category of music or genre);
in response to receiving a selection of the user interface element (Theimer: Paragraphs 25, 47, and 71 – playlist specified by a set of tracks selected from a larger collection of media tracks, generation of playlist submitted to constraints or preferences of a user):
identifying a subset of media content items from the plurality of media content items, wherein each media content item in the subset of media content items has corresponding embeddings that are within a specified distance from the embedding of the first media content item, wherein at least two of the media content items in a subset of the first media content items are by the same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists (Theimer: Paragraphs 13, 15, and 21 – weighting the consumed audio dose with a weight associated with the time instance at which the audio dose was consumed, using weights associated with human auditory perception and/or determining the audio dose of the track based on weighted spectral components, weighting by a first weight and a second weight; Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and selecting tracks and generating a playlist with media track within a frequency range and under consideration of user preferences such as author, genre, and/or other preferences; here Theimer teaches identifying a subset of media content items having corresponding audio dose and/or attributes that are within the similarity of the audio dose and/or attributes of a first media content item, however, Theimer does not explicitly teach identifying media content items having corresponding embeddings that are within a specified distance from the embedding of a media content item; here Theimer teaches generating a playlist selecting a subset of media content items based on author or artist, however, Theimer does not explicitly teach wherein at least two of the media content items in a subset of the first media content items are by the same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists); and
generating a playlist comprised of the subset of media content items based on the embeddings of each of the media content items in the subset of media content items (Theimer: Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and generating a playlist with media track within a frequency range and under consideration of user preferences such as author, genre, and/or other preferences; Paragraphs 23-27 and 71 - forming a playlist from a number of tracks from a database taking into consideration the audio doses of the tracks within a first and/or second frequency range and similarity of music tracks to a desired category of music or genre; here Theimer discloses generating a playlist comprising a subset of media content items based on the similarity of features such as audio dose using a frequency and other attributes of each of the media content items in the subset, however, Theimer does not explicitly teach generating a playlist based on the embeddings of each of the media content items); 
causing the playlist to be presented (Theimer: Paragraphs 25, 47, and 71 – playlist comprising a plurality of media tracks played back in random order, playlist specified by a set of tracks selected from a larger collection of media tracks, generation of playlist submitted to constraints or preferences of a user, similarity of a certain music track to a desired category and/or genre and/or author taken into account when selecting music tracks for the playlist).
Theimer discloses each media content item of a plurality of media content items being represented by an audio dose that is generated using a frequency representation 
generated using metadata tags and a frequency representation of a corresponding media content item.
The Asikainen reference discloses media content item being represented by a feature vector that is generated using metadata tags and a frequency representation of a corresponding media content item (Asikainen: Paragraphs 2, 3, and 27 – audio fingerprint is a digital measure of certain properties of a waveform of an audio content generated from the frequency spectrum contained within the audio waveform, compute a fingerprint for audio data and then using the fingerprint to search for information to deliver supplemental entertainment content to a user listening to a musical recording, audio fingerprint operates as an identifier for a track, a song, a recording etc. and audio fingerprint is a data independent from metadata; Paragraphs 47-51 – converting content including metadata and a fingerprint into a feature vector, which is media content item being represented by a feature vector that is generated using metadata tags and a frequency representation of a corresponding media content item);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer and Asikainen, to have combined Theimer and Asikainen. The motivation to combine Theimer and Asikainen would be to search for related content by using a feature vector (Asikainen: Paragraphs 2 and 6).
Theimer discloses identifying a subset of media content items and generating a playlist by selecting the subset of media content items based on author or artist, however, Theimer and Asikainen do not explicitly disclose:
wherein at least two of the media content items in the subset of media content items are by a same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists;
The Hyman reference discloses at least two of media content items in a subset of media content items are by a same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists (Hyman: Paragraphs 5, 6, and 25 – playlist including multiple primary and secondary songs, two songs can be by a same artist and two songs can be by different artists, songs can be selected based on various criteria; Paragraphs 28, 29, 45, and 61 – generating playlist including primary songs and secondary songs, a secondary artist of the secondary song different from a primary artist of the primary song, metadata associated with songs include frequency data, genre data, artist data, image, and/or video data, frequency ratio of primary song and secondary song in a playlist can be adjusted; Figures 1 and 3B – multiple primary and secondary songs, ratio of primary and secondary songs can be adjusted);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, and Hyman, to have combined Theimer, Asikainen, and Hyman. The motivation to combine Theimer, Asikainen, and Hyman would be to generate a playlist based on a frequency ratio of primary and secondary songs (Hyman: Paragraph 5).
Theimer discloses wherein each media content item of a plurality of media content items is represented by an audio dose generated using a frequency representation of a corresponding media content item and also discloses media content items being represented by various attributes such as category, genre, artist, etc. and identifying a subset of media content items and generating a playlist by selecting the subset of media content items based on author or artist, however, Theimer, Asikainen, and Hyman do not explicitly disclose:
wherein each media content item of a plurality of media content items is represented by an embedding in an embedding space;
wherein each media content item in the subset of media content items has corresponding embeddings that are within a specified distance from the embedding of the first media content item;
generating a playlist based on the embeddings of each of the media content items.
The Renshaw reference discloses each media content item of a plurality of media content items is represented by an embedding in an embedding space (Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – applying a recursive embedding process to embed each of the music entries into a multi-dimensional space, account for the addition of new music items),
each media content item in a subset of media content items has corresponding embeddings that are within a specified distance from the embedding of a first media content item (Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – coordinate vectors are computed for each of the embedded musical items and used to embedding music playlists from one or more random or user selected seed songs, or for clustering similar songs, albums, or artists, the similarity between two musical items determined as a function of the distance between two corresponding coordinate vectors), 
generating a playlist based on the embeddings of each of the media content items (Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – coordinate vectors are computed for each of the embedded musical items and used to embedding music playlists from one or more random or user selected seed songs, or for clustering similar songs, albums, or artists, the similarity between two musical items determined as a function of the distance between two corresponding coordinate vectors).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, Hyman, and Renshaw, to have combined Theimer, Asikainen, Hyman, and Renshaw. The motivation to combine Theimer, Asikainen, Hyman, and Renshaw would be to efficiently identify similar media objects by embedding music entries into a multi-dimensional space (Renshaw: Paragraph 13).

With respect to claim 23, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the method of claim 22, wherein the embedding for each media content item of the plurality of media content items is generated by:
obtaining metadata tags for the corresponding media content item, wherein the metadata tags relate to one or more attributes of the corresponding media content item (Asikainen: Paragraph 28 - identifying metadata by storing an internal identifier in the metadata, which is obtaining metadata tags; Paragraph 31 - metadata describes content of a digital audio and/or video recording such as title and/or genre);
generating the frequency representation of the corresponding media content item (Asikainen: Paragraph 27 – fingerprint is a digital measure of certain properties of a waveform of an audio such as frequency spectrum contained within the audio waveform, which is a frequency representation; Paragraph 31 – metadata describes content of a digital audio and/or video recording such as title and/or genre; Paragraphs 47-51 – converting content including metadata and a fingerprint into a feature vector); and
generating the embedding using both the metadata tags and the frequency representation, wherein the embedding is represented by a vector (Asikainen: Paragraph 27 – fingerprint is a digital measure of certain properties of a waveform of an audio such as frequency spectrum contained within the audio waveform, which is a frequency representation; Paragraph 31 – metadata describes content of a digital audio and/or video recording such as title and/or genre; Paragraphs 47-51 – converting content including metadata and a fingerprint into a feature vector; Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – applying a recursive embedding process to embed each of the music entries into a multi-dimensional space, account for the addition of new music items).

With respect to claim 24, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the method of claim 22, wherein the frequency representation includes at least one of a stabilized auditory image and a mel-frequency cepstral coefficient (Theimer: Paragraphs 23-27 – audio dose in a frequency range; Renshaw: Paragraph 9 – computing similarity of two or more media objects such as computing audio similarity includes the use of mel frequency cepstral coefficients (MFCCs)).

With respect to claim 25, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the method of claim 22, wherein each media content item in the subset of media content items is determined to have a corresponding embedding that is similar to the embedding of the first media content item based on being within a given range of the embedding of the first media content item (Theimer: Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and generating a playlist with media track within a frequency range; Paragraphs 23-27 and 71 - forming a playlist from a number of tracks from a database taking into consideration the audio doses of the tracks within a first and/or second frequency range and similarity of music tracks to a desired category of music or genre; Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – applying a recursive embedding process to embed each of the music entries into a multi-dimensional space, account for the addition of new music items).

With respect to claim 29, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the method of claim 22, wherein each media content item of the plurality of media content items is represented by a second embedding derived from one or more attributes of the corresponding media content item, wherein the first media content item is represented by a corresponding second embedding derived from an attribute associated with the first media content item, and wherein the method further comprises determining distances between the second embedding for the plurality of media content items and the corresponding second embedding for the first media content item (Theimer: Paragraphs 23-27, 47, and 71; generating of playlist based on constraints, constraints can be audio dose within different frequency ranges such as a first and a second frequency range, and/or genre, and/or author, selecting a number of audio tracks from a database to form a playlist based on the constraints and on similarity; Asikainen: Paragraph 27 – fingerprint is a digital measure of certain properties of a waveform of an audio such as frequency spectrum contained within the audio waveform; Paragraph 28 - identifying metadata by storing an internal identifier in the metadata, which is metadata tags; Paragraph 31 – metadata describes content of a digital audio and/or video recording such as title and/or genre; Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – coordinate vectors are computed for each of the embedded musical items and used to embedding music playlists from one or more random or user selected seed songs, or for clustering similar songs, albums, or artists, the similarity between two musical items determined as a function of the distance between two corresponding coordinate vectors).

With respect to claim 30, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the method of claim 22, wherein each media content item of the plurality of media content items is represented by a second derived from a corresponding artist associated with the corresponding media content item, wherein the first media content item is represented by a corresponding second embedding derived from an artist associated with the first media content item, and wherein the method further comprises determining distances between the second embeddings for the plurality of media content items and the corresponding second embedding for the first media content item (Theimer: Paragraphs 23-27, 47, and 71; generating of playlist based on constraints, constraints can be audio dose within different frequency ranges such as a first and a second frequency range, and/or genre, and/or author, selecting a number of audio tracks from a database to form a playlist based on the constraints and on similarity; Asikainen: Paragraph 27 – fingerprint is a digital measure of certain properties of a waveform of an audio such as frequency spectrum contained within the audio waveform; Paragraph 28 - identifying metadata by storing an internal identifier in the metadata, which is metadata tags; Paragraph 31 – metadata describes content of a digital audio and/or video recording such as title and/or genre; Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – coordinate vectors are computed for each of the embedded musical items and used to construct music playlists from one or more random or user selected seed songs, or for clustering similar songs, albums, or artists, the similarity between two musical items determined as a function of the distance between two corresponding coordinate vectors).

With respect to claim 31, Theimer discloses a system of identifying similar media items, the system comprising:
a memory (Theimer: Paragraph 88); and
a hardware processor that, when executing computer-executable instructions stored in the memory (Theimer: Paragraph 88), is configured to:
receive a user selection of a first media content item among a plurality of media content items, wherein each media content item of the plurality of media content items is represented by an embedding in an embedding space that is generated using metadata tags and a frequency representation of a corresponding media content item (Theimer: Abstract and Paragraphs 12, 14, 23, and 47 - determining audio dose in a first frequency range, for a media track already consumed in tracks available in a media player; Paragraphs 25, 47, and 71 – playlist specified by a set of tracks selected from a larger collection of media tracks, generation of playlist submitted to constraints or preferences of a user, similarity of a certain music track to a desired category and/or genre and/or author taken into account when selecting music tracks for the playlist; Figures 3 and 4; here Theimer teaches receiving a user selection of media content items, wherein each media content item is represented by an audio dose generated using a frequency representation of a corresponding media content item, Theimer also teaches media content items being represented by attributes such as genre, author, category, etc., however, Theimer does not explicitly teach an embedding in an embedding space and generated using metadata tags and a frequency representation of a corresponding media content item);
in response to receiving the user selection of the first media content item, presenting a user interface element (Theimer: Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and generating a playlist with media track within a frequency range; Paragraphs 23-27 and 71 - forming a playlist from a number of tracks from a database taking into consideration  the audio doses of the tracks within a first and/or second frequency range and similarity of music tracks to a desired category of music or genre);
in response to receiving a selection of the user interface element (Theimer: Paragraphs 25, 47, and 71 – playlist specified by a set of tracks selected from a larger collection of media tracks, generation of playlist submitted to constraints or preferences of a user):
identify a subset of media content items from the plurality of media content items, wherein each media content item in the subset of media content items has corresponding embeddings that are within a specified distance from the embedding of the first media content item, wherein at least two of the media content items in a subset of the first media content items are by the same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists (Theimer: Paragraphs 13, 15, and 21 – weighting the consumed audio dose with a weight associated with the time instance at which the audio dose was consumed, using weights associated with human auditory perception and/or determining the audio dose of the track based on weighted spectral components, weighting by a first weight and a second weight; Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and selecting tracks and generating a playlist with media track within a frequency range and under consideration of user preferences such as author, genre, and/or other preferences; here Theimer teaches identifying a subset of media content items having corresponding audio dose and/or attributes that are within the similarity of the audio dose and/or attributes of a first media content item, however, Theimer does not explicitly teach identifying media content items having corresponding embeddings that are within a specified distance from the embedding of a media content item; here Theimer teaches generating a playlist selecting a subset of media content items based on author or artist, however, Theimer does not explicitly teach wherein at least two of the media content items in a subset of the first media content items are by the same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists); and
generate a playlist comprised of the subset of media content items based on the embeddings of each of the media content items in the subset of media content items (Theimer: Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and generating a playlist with media track within a frequency range and under consideration of user preferences such as author, genre, and/or other preferences; Paragraphs 23-27 and 71 - forming a playlist from a number of tracks from a database taking into consideration the audio doses of the tracks within a first and/or second frequency range and similarity of music tracks to a desired category of music or genre; here Theimer discloses generating a playlist comprising a subset of media content items based on the similarity of features such as audio dose using a frequency and other attributes of each of the media content items in the subset, however, Theimer does not explicitly teach generating a playlist based on the embeddings of each of the media content items); 
cause the playlist to be presented (Theimer: Paragraphs 25, 47, and 71 – playlist comprising a plurality of media tracks played back in random order, playlist specified by a set of tracks selected from a larger collection of media tracks, generation of playlist submitted to constraints or preferences of a user, similarity of a certain music track to a desired category and/or genre and/or author taken into account when selecting music tracks for the playlist).
Theimer discloses each media content item of a plurality of media content items being represented by an audio dose that is generated using a frequency representation of the corresponding media content item and also teaches media content items being represented by attributes, however, Theimer does not explicitly disclose:
generated using metadata tags and a frequency representation of a corresponding media content item.
The Asikainen reference discloses media content item being represented by a feature vector that is generated using metadata tags and a frequency representation of a corresponding media content item (Asikainen: Paragraphs 2, 3, and 27 – audio fingerprint is a digital measure of certain properties of a waveform of an audio content generated from the frequency spectrum contained within the audio waveform, compute a fingerprint for audio data and then using the fingerprint to search for information to deliver supplemental entertainment content to a user listening to a musical recording, audio fingerprint operates as an identifier for a track, a song, a recording etc. and audio fingerprint is a data independent from metadata; Paragraphs 47-51 – converting content including metadata and a fingerprint into a feature vector, which is media content item being represented by a feature vector that is generated using metadata tags and a frequency representation of a corresponding media content item);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer and Asikainen, to have combined Theimer and Asikainen. The motivation to combine Theimer and Asikainen would be to search for related content by using a feature vector (Asikainen: Paragraphs 2 and 6).
Theimer discloses identifying a subset of media content items and generating a playlist by selecting the subset of media content items based on author or artist, however, Theimer and Asikainen do not explicitly disclose:
wherein at least two of the media content items in the subset of media content items are by a same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists;
The Hyman reference discloses at least two of media content items in a subset of media content items are by a same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists (Hyman: Paragraphs 5, 6, and 25 – playlist including multiple primary and secondary songs, two songs can be by a same artist and two songs can be by different artists, songs can be selected based on various criteria; Paragraphs 28, 29, 45, and 61 – generating playlist including primary songs and secondary songs, a secondary artist of the secondary song different from a primary artist of the primary song, metadata associated with songs include frequency data, genre data, artist data, image, and/or video data, frequency ratio of primary song and secondary song in a playlist can be adjusted; Figures 1 and 3B – multiple primary and secondary songs, ratio of primary and secondary songs can be adjusted);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, and Hyman, to have combined Theimer, Asikainen, and Hyman. The motivation to combine Theimer, Asikainen, and Hyman would be to generate a playlist based on a frequency ratio of primary and secondary songs (Hyman: Paragraph 5).
Theimer discloses wherein each media content item of a plurality of media content items is represented by an audio dose generated using a frequency representation of a corresponding media content item and also discloses media content items being represented by various attributes such as category, genre, artist, etc. and identifying a subset of media content items and generating a playlist by selecting the subset of media content items based on author or artist, however, Theimer, Asikainen, and Hyman do not explicitly disclose:
wherein each media content item of a plurality of media content items is represented by an embedding in an embedding space;
wherein each media content item in the subset of media content items has corresponding embeddings that are within a specified distance from the embedding of the first media content item;
generating a playlist based on the embeddings of each of the media content items.
The Renshaw reference discloses each media content item of a plurality of media content items is represented by an embedding in an embedding space (Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – applying a recursive embedding process to embed each of the music entries into a multi-dimensional space, account for the addition of new music items),
each media content item in a subset of media content items has corresponding embeddings that are within a specified distance from the embedding of a first media content item (Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – coordinate vectors are computed for each of the embedded musical items and used to embedding music playlists from one or more random or user selected seed songs, or for clustering similar songs, albums, or artists, the similarity between two musical items determined as a function of the distance between two corresponding coordinate vectors), 
generating a playlist based on the embeddings of each of the media content items (Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – coordinate vectors are computed for each of the embedded musical items and used to embedding music playlists from one or more random or user selected seed songs, or for clustering similar songs, albums, or artists, the similarity between two musical items determined as a function of the distance between two corresponding coordinate vectors).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, Hyman, and Renshaw, to have combined Theimer, Asikainen, Hyman, and Renshaw. The motivation to combine Theimer, Asikainen, Hyman, and Renshaw would be to efficiently identify similar media objects by embedding music entries into a multi-dimensional space (Renshaw: Paragraph 13).

With respect to claim 32, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the system of claim 31, wherein the embedding for each media content item of the plurality of media content items is generated by:
obtaining metadata tags for the corresponding media content item, wherein the metadata tags relate to one or more attributes of the corresponding media content item (Asikainen: Paragraph 28 - identifying metadata by storing an internal identifier in the metadata, which is obtaining metadata tags; Paragraph 31 - metadata describes content of a digital audio and/or video recording such as title and/or genre);
generating the frequency representation of the corresponding media content item (Asikainen: Paragraph 27 – fingerprint is a digital measure of certain properties of a waveform of an audio such as frequency spectrum contained within the audio waveform, which is a frequency representation; Paragraph 31 – metadata describes content of a digital audio and/or video recording such as title and/or genre; Paragraphs 47-51 – converting content including metadata and a fingerprint into a feature vector); and
generating the embedding using both the metadata tags and the frequency representation, wherein the embedding is represented by a vector (Asikainen: Paragraph 27 – fingerprint is a digital measure of certain properties of a waveform of an audio such as frequency spectrum contained within the audio waveform, which is a frequency representation; Paragraph 31 – metadata describes content of a digital audio and/or video recording such as title and/or genre; Paragraphs 47-51 – converting content including metadata and a fingerprint into a feature vector; Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – coordinate vectors are computed for each of the embedded musical items and used to construct music playlists from one or more random or user selected seed songs, or for clustering similar songs, albums, or artists, the similarity between two musical items determined as a function of the distance between two corresponding coordinate vectors).

With respect to claim 33, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the system of claim 31, wherein the frequency representation includes at least one of a stabilized auditory image and a mel-frequency cepstral coefficient (Theimer: Paragraphs 23-27 – audio dose in a frequency range; Renshaw: Paragraph 9 – computing similarity of two or more media objects such as computing audio similarity includes the use of mel frequency cepstral coefficients (MFCCs)). 

With respect to claim 34, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the system of claim 31, wherein each media content item in the subset of media content items is determined to have a corresponding embedding that is similar to the embedding of the first media content item based on being within a given range of the embedding of the first media content item (Theimer: Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and generating a playlist with media track within a frequency range; Paragraphs 23-27 and 71 - forming a playlist from a number of tracks from a database taking into consideration the audio doses of the tracks within a first and/or second frequency range and similarity of music tracks to a desired category of music or genre; Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – applying a recursive embedding process to embed each of the music entries into a multi-dimensional space, account for the addition of new music items).

With respect to claim 38, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the system of claim 31, wherein each media content item of the plurality of media content items is represented by a second embedding derived from one or more attributes of the corresponding media content item, wherein the first media content item is represented by a corresponding second embedding derived from an attribute associated with the first media content item, and wherein the method further comprises determining distances between the second embeddings for the plurality of media content items and the corresponding second embedding for the first media content item (Theimer: Paragraphs 23-27, 47, and 71; generating of playlist based on constraints, constraints can be audio dose within different frequency ranges such as a first and a second frequency range, and/or genre, and/or author, selecting a number of audio tracks from a database to form a playlist based on the constraints and on similarity; Asikainen: Paragraph 27 – fingerprint is a digital measure of certain properties of a waveform of an audio such as frequency spectrum contained within the audio waveform; Paragraph 28 - identifying metadata by storing an internal identifier in the metadata, which is metadata tags; Paragraph 31 – metadata describes content of a digital audio and/or video recording such as title and/or genre; Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – applying a recursive embedding process to embed each of the music entries into a multi-dimensional space, account for the addition of new music items).

With respect to claim 39, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the system of claim 31, wherein each media content item of the plurality of media content items is represented by a second embedding derived from a corresponding artist associated with the corresponding media content item, wherein the first media content item is represented by a corresponding second embedding derived from an artist associated with the first media content item, and wherein the method further comprises determining distances between the second embeddings for the plurality of media content items and the corresponding second embedding for the first media content item (Theimer: Paragraphs 23-27, 47, and 71; generating of playlist based on constraints, constraints can be audio dose within different frequency ranges such as a first and a second frequency range, and/or genre, and/or author, selecting a number of audio tracks from a database to form a playlist based on the constraints and on similarity; Asikainen: Paragraph 27 – fingerprint is a digital measure of certain properties of a waveform of an audio such as frequency spectrum contained within the audio waveform; Paragraph 28 - identifying metadata by storing an internal identifier in the metadata, which is metadata tags; Paragraph 31 – metadata describes content of a digital audio and/or video recording such as title and/or genre; Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – applying a recursive embedding process to embed each of the music entries into a multi-dimensional space, account for the addition of new music items).

With respect to claim 40, Theimer discloses a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a hardware processor, cause the hardware processor to perform a method of identifying similar media items (Theimer: Paragraph 88), the method comprising:
receiving a user selection of a first media content item among a plurality of media content items, wherein each media content item of the plurality of media content items is represented by an embedding in an embedding space that is generated using metadata tags and a frequency representation of a corresponding media content item (Theimer: Abstract and Paragraphs 12, 14, 23, and 47 - determining audio dose in a first frequency range, for a media track already consumed in tracks available in a media player; Paragraphs 25, 47, and 71 – playlist specified by a set of tracks selected from a larger collection of media tracks, generation of playlist submitted to constraints or preferences of a user, similarity of a certain music track to a desired category and/or genre and/or author taken into account when selecting music tracks for the playlist; Figures 3 and 4; here Theimer teaches receiving a user selection of media content items, wherein each media content item is represented by an audio dose generated using a frequency representation of a corresponding media content item, Theimer also teaches media content items being represented by attributes such as genre, author, category, etc., however, Theimer does not explicitly teach an embedding in an embedding space and generated using metadata tags and a frequency representation of a corresponding media content item);
in response to receiving the user selection of the first media content item, presenting a user interface element (Theimer: Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and generating a playlist with media track within a frequency range; Paragraphs 23-27 and 71 - forming a playlist from a number of tracks from a database taking into consideration  the audio doses of the tracks within a first and/or second frequency range and similarity of music tracks to a desired category of music or genre);
in response to receiving a selection of the user interface element (Theimer: Paragraphs 25, 47, and 71 – playlist specified by a set of tracks selected from a larger collection of media tracks, generation of playlist submitted to constraints or preferences of a user):
identifying a subset of media content items from the plurality of media content items, wherein each media content item in the subset of media content items has corresponding embeddings that are within a specified distance from the embedding of the first media content item, wherein at least two of the media content items in a subset of the first media content items are by the same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists (Theimer: Paragraphs 13, 15, and 21 – weighting the consumed audio dose with a weight associated with the time instance at which the audio dose was consumed, using weights associated with human auditory perception and/or determining the audio dose of the track based on weighted spectral components, weighting by a first weight and a second weight; Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and selecting tracks and generating a playlist with media track within a frequency range and under consideration of user preferences such as author, genre, and/or other preferences; here Theimer teaches identifying a subset of media content items having corresponding audio dose and/or attributes that are within the similarity of the audio dose and/or attributes of a first media content item, however, Theimer does not explicitly teach identifying media content items having corresponding embeddings that are within a specified distance from the embedding of a media content item; here Theimer teaches generating a playlist selecting a subset of media content items based on author or artist, however, Theimer does not explicitly teach wherein at least two of the media content items in a subset of the first media content items are by the same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists); and
generating a playlist comprised of the subset of media content items based on the embeddings of each of the media content items in the subset of media content items (Theimer: Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and generating a playlist with media track within a frequency range and under consideration of user preferences such as author, genre, and/or other preferences; Paragraphs 23-27 and 71 - forming a playlist from a number of tracks from a database taking into consideration the audio doses of the tracks within a first and/or second frequency range and similarity of music tracks to a desired category of music or genre; here Theimer discloses generating a playlist comprising a subset of media content items based on the similarity of features such as audio dose using a frequency and other attributes of each of the media content items in the subset, however, Theimer does not explicitly teach generating a playlist based on the embeddings of each of the media content items); 
causing the playlist to be presented (Theimer: Paragraphs 25, 47, and 71 – playlist comprising a plurality of media tracks played back in random order, playlist specified by a set of tracks selected from a larger collection of media tracks, generation of playlist submitted to constraints or preferences of a user, similarity of a certain music track to a desired category and/or genre and/or author taken into account when selecting music tracks for the playlist).
Theimer discloses each media content item of a plurality of media content items being represented by an audio dose that is generated using a frequency representation of the corresponding media content item and also teaches media content items being represented by attributes, however, Theimer does not explicitly disclose:
generated using metadata tags and a frequency representation of a corresponding media content item.
The Asikainen reference discloses media content item being represented by a feature vector that is generated using metadata tags and a frequency representation of a corresponding media content item (Asikainen: Paragraphs 2, 3, and 27 – audio fingerprint is a digital measure of certain properties of a waveform of an audio content generated from the frequency spectrum contained within the audio waveform, compute a fingerprint for audio data and then using the fingerprint to search for information to deliver supplemental entertainment content to a user listening to a musical recording, audio fingerprint operates as an identifier for a track, a song, a recording etc. and audio fingerprint is a data independent from metadata; Paragraphs 47-51 – converting content including metadata and a fingerprint into a feature vector, which is media content item being represented by a feature vector that is generated using metadata tags and a frequency representation of a corresponding media content item);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer and Asikainen, to have combined Theimer and Asikainen. The motivation to combine Theimer and Asikainen would be to search for related content by using a feature vector (Asikainen: Paragraphs 2 and 6).
Theimer discloses identifying a subset of media content items and generating a playlist by selecting the subset of media content items based on author or artist, however, Theimer and Asikainen do not explicitly disclose:
wherein at least two of the media content items in the subset of media content items are by a same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists;
The Hyman reference discloses at least two of media content items in a subset of media content items are by a same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists (Hyman: Paragraphs 5, 6, and 25 – playlist including multiple primary and secondary songs, two songs can be by a same artist and two songs can be by different artists, songs can be selected based on various criteria; Paragraphs 28, 29, 45, and 61 – generating playlist including primary songs and secondary songs, a secondary artist of the secondary song different from a primary artist of the primary song, metadata associated with songs include frequency data, genre data, artist data, image, and/or video data, frequency ratio of primary song and secondary song in a playlist can be adjusted; Figures 1 and 3B – multiple primary and secondary songs, ratio of primary and secondary songs can be adjusted);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, and Hyman, to have combined Theimer, Asikainen, and Hyman. The motivation to combine Theimer, Asikainen, and Hyman would be to generate a playlist based on a frequency ratio of primary and secondary songs (Hyman: Paragraph 5).
Theimer discloses wherein each media content item of a plurality of media content items is represented by an audio dose generated using a frequency representation of a corresponding media content item and also discloses media content items being represented by various attributes such as category, genre, artist, etc. and identifying a subset of media content items and generating a playlist by selecting the subset of media content items based on author or artist, however, Theimer, Asikainen, and Hyman do not explicitly disclose:
wherein each media content item of a plurality of media content items is represented by an embedding in an embedding space;
wherein each media content item in the subset of media content items has corresponding embeddings that are within a specified distance from the embedding of the first media content item;
generating a playlist based on the embeddings of each of the media content items.
The Renshaw reference discloses each media content item of a plurality of media content items is represented by an embedding in an embedding space (Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – applying a recursive embedding process to embed each of the music entries into a multi-dimensional space, account for the addition of new music items),
each media content item in a subset of media content items has corresponding embeddings that are within a specified distance from the embedding of a first media content item (Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – coordinate vectors are computed for each of the embedded musical items and used to embedding music playlists from one or more random or user selected seed songs, or for clustering similar songs, albums, or artists, the similarity between two musical items determined as a function of the distance between two corresponding coordinate vectors), 
generating a playlist based on the embeddings of each of the media content items (Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – coordinate vectors are computed for each of the embedded musical items and used to embedding music playlists from one or more random or user selected seed songs, or for clustering similar songs, albums, or artists, the similarity between two musical items determined as a function of the distance between two corresponding coordinate vectors).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, Hyman, and Renshaw, to have combined Theimer, Asikainen, Hyman, and Renshaw. The motivation to combine Theimer, Asikainen, Hyman, and Renshaw would be to efficiently identify similar media objects by embedding music entries into a multi-dimensional space (Renshaw: Paragraph 13).

Claims 26 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theimer (US Pub 2011/0118859) in view of Asikainen (US Pub 2011/0238698) in view of Hyman (US Pub 2011/0196867) in view of Renshaw (US Pub 2006/0112098) and in further view of Dunning (US Pub 2002/0082901).

With respect to claim 26, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the method of claim 25, further comprising:
determining distances between the embedding for the first media content item and the embedding for the identified media content items that are within the given range (Theimer: Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and generating a playlist with media track within a frequency range; Paragraphs 23-27 and 71 - forming a playlist from a number of tracks from a database taking into consideration the audio doses of the tracks within a first and/or second frequency range and similarity of music tracks to a desired category of music or genre; Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – coordinate vectors are computed for each of the embedded musical items and used to embedding music playlists from one or more random or user selected seed songs, or for clustering similar songs, albums, or artists, the similarity between two musical items determined as a function of the distance between two corresponding coordinate vectors);
Renshaw in Paragraphs 86 and 88 discloses assigning weights based on the determined distances and to increase or decrease distance of an artist or song to other artist or song by assigning weights, however, Theimer, Asikainen, Hyman, and Renshaw do not explicitly disclose:
assigning weights to artist scores and candidate track scores of the identified media content items based on the determined distances to generate weighted artist scores and weighted candidate track scores;
outputting an indication that the first media content item and the subset of media content items are similar based on the weighted artist scores and the weighted candidate track scores.
The Dunning reference discloses assigning weights to artist scores and candidate track scores of the identified media content items to generate weighted artist scores and weighted candidate track scores (Dunning: Paragraph 116 – discover relationships among artists and tracks in order to find musical selections; Paragraphs 169 and 171 – storing tracks and weights; Paragraph 170 – storing artists and weights; Paragraph 211 - based on supplied query obtain weighted tracks, ordering the list by prominence of the track or artist, weighting tracks based on weighting strategies; Paragraph 212 – for specified query tracks and artists in play logs are ranked; Paragraph 245 – employing combination of three weighting factors in generating scores for tracks and artists; Paragraph 250 – based on query and relationship between scored play logs using weighting factors extracting over-represented artists, albums, and/or tracks using the log and output as recommendations);
outputting an indication that the first media content item and the subset of media content items are similar based on the weighted artist scores and the weighted candidate track scores (Dunning: Paragraph 116 – discover relationships among artists and tracks in order to find musical selections; Paragraphs 169 and 171 – storing tracks and weights; Paragraph 170 – storing artists and weights; Paragraph 211 - based on supplied query obtain weighted tracks, ordering the list by prominence of the track or artist, weighting tracks based on weighting strategies; Paragraph 212 – for specified query tracks and artists in play logs are ranked; Paragraph 245 – employing combination of three weighting factors in generating scores for tracks and artists; Paragraph 250 – based on query and relationship between scored play logs using weighting factors extracting over-represented artists, albums, and/or tracks using the log and output as recommendations).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, Hyman, Renshaw, and Dunning, to have combined Theimer, Asikainen, Hyman, Renshaw, and Dunning. The motivation to combine Theimer, Asikainen, Hyman, Renshaw, and Dunning would be to making improved recommendations of music tracks by analyzing music tracks previously selected for listening (Dunning: Paragraphs 42 and 43).

With respect to claim 35, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the system of claim 34, wherein the hardware processor is further configured to:
determine distances between the embedding for the first media content item and the embedding for the identified media content items that are within the given range (Theimer: Paragraphs 23-27 and 47 - determining the audio dose within a frequency range for a set of media tracks and generating a playlist with media track within a frequency range; Paragraphs 23-27 and 71 - forming a playlist from a number of tracks from a database taking into consideration the audio doses of the tracks within a first and/or second frequency range and similarity of music tracks to a desired category of music or genre; Renshaw: Paragraph 7 – media files provide embedded metadata which indicates artist, title, genre, etc., metadata used to select one or more matching songs based on artist, genre, style, etc.; Paragraphs 13 and 16 – coordinate vectors are computed for each of the embedded musical items and used to embedding music playlists from one or more random or user selected seed songs, or for clustering similar songs, albums, or artists, the similarity between two musical items determined as a function of the distance between two corresponding coordinate vectors);
Renshaw in Paragraphs 86 and 88 discloses assigning weights based on the determined distances and to increase or decrease distance of an artist or song to other artist or song by assigning weights, however, Theimer, Asikainen, Hyman, and Renshaw do not explicitly disclose:
assign weights to artist scores and candidate track scores of the identified media content items based on determined distances to generate weighted artist scores and weighted candidate track scores;
output an indication that the first media content item and the subset of media content items are similar based on the weighted artist scores and the weighted candidate track scores.
The Dunning reference discloses assigning weights to artist scores and candidate track scores of the identified media content items to generate weighted artist scores and weighted candidate track scores (Dunning: Paragraph 116 – discover relationships among artists and tracks in order to find musical selections; Paragraphs 169 and 171 – storing tracks and weights; Paragraph 170 – storing artists and weights; Paragraph 211 - based on supplied query obtain weighted tracks, ordering the list by prominence of the track or artist, weighting tracks based on weighting strategies; Paragraph 212 – for specified query tracks and artists in play logs are ranked; Paragraph 245 – employing combination of three weighting factors in generating scores for tracks and artists; Paragraph 250 – based on query and relationship between scored play logs using weighting factors extracting over-represented artists, albums, and/or tracks using the log and output as recommendations);
outputting an indication that the first media content item and the subset of media content items are similar based on the weighted artist scores and the weighted candidate track scores (Dunning: Paragraph 116 – discover relationships among artists and tracks in order to find musical selections; Paragraphs 169 and 171 – storing tracks and weights; Paragraph 170 – storing artists and weights; Paragraph 211 - based on supplied query obtain weighted tracks, ordering the list by prominence of the track or artist, weighting tracks based on weighting strategies; Paragraph 212 – for specified query tracks and artists in play logs are ranked; Paragraph 245 – employing combination of three weighting factors in generating scores for tracks and artists; Paragraph 250 – based on query and relationship between scored play logs using weighting factors extracting over-represented artists, albums, and/or tracks using the log and output as recommendations).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, Hyman, Renshaw, and Dunning, to have combined Theimer, Asikainen, Hyman, Renshaw, and Dunning. The motivation to combine Theimer, Asikainen, Hyman, Renshaw, and Dunning would be to making improved recommendations of music tracks by analyzing music tracks previously selected for listening (Dunning: Paragraphs 42 and 43).

Claims 27 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theimer (US Pub 2011/0118859) in view of Asikainen (US Pub 2011/0238698) in view of Hyman (US Pub 2011/0196867) in view of Renshaw (US Pub 2006/0112098) and in further view of Weare (US Pub 2011/0087665).

With respect to claim 27, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the method of claim 25, however, Theimer, Asikainen, Hyman, and Renshaw do not explicitly disclose:
wherein the distances are determined using cosine similarity measurements.
The Weare reference discloses determining distances using cosine similarity measurements (Weare: Abstract; Paragraphs 12 and 21; generating a playlist of tracks that are similar to selected music tracks, calculate the distances between the starting music track and the similar music tracks using projection vectors for each music track, which is determining distances between embeddings for each track, selecting a seed track and calculating distances between music tracks using projection vector for each music track; Paragraph 20 – relationship based on similarity measure using cosine distance).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, Hyman, Renshaw, and Weare, to have combined Theimer, Asikainen, Hyman, Renshaw, and Weare. The motivation to combine Theimer, Asikainen, Hyman, Renshaw, and Weare would be to identify similar media assets that can be included in an automatic playlist by determining relationships between the media assets (Weare: Paragraph 4).
With respect to claim 36, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the system of claim 34, however, Theimer, Asikainen, Hyman, and Renshaw do not explicitly disclose:
wherein the distances are determined using cosine similarity measurements.
The Weare reference discloses determining distances using cosine similarity measurements (Weare: Abstract; Paragraphs 12 and 21; generating a playlist of tracks that are similar to selected music tracks, calculate the distances between the starting music track and the similar music tracks using projection vectors for each music track, which is determining distances between embeddings for each track, selecting a seed track and calculating distances between music tracks using projection vector for each music track; Paragraph 20 – relationship based on similarity measure using cosine distance).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, Hyman, Renshaw, and Weare, to have combined Theimer, Asikainen, Hyman, Renshaw, and Weare. The motivation to combine Theimer, Asikainen, Hyman, Renshaw, and Weare would be to identify similar media assets that can be included in an automatic playlist by determining relationships between the media assets (Weare: Paragraph 4).

Claims 28 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theimer (US Pub 2011/0118859) in view of Asikainen (US Pub 2011/0238698) in view of Hyman (US Pub 2011/0196867) in view of Renshaw (US Pub 2006/0112098) and in further view of Wells (US Pat 8,326,584).

With respect to claim 28, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the method of claim 22, wherein the playlist of media content items is ordered using a randomized decreasing-similarity preference function (Theimer: Paragraphs 25, 47, and 71 – playlist comprising a plurality of media tracks played back in random order, generation of playlist submitted to constraints of preferences of a user, similarity of a certain music track to a desired category and/or genre and/or author taken into account when selecting music tracks for the playlist; here Theimer discloses ordering a playlist in a random order and using similarity of content items based on user preference, however, Theimer, Asikainen, Hyman, and Renshaw does not explicitly disclose using a decreasing-similarity preference function).
Theimer discloses ordering a playlist in a random order and using similarity of content items based on user preference, however, Theimer, Asikainen, Hyman, and Renshaw do not explicitly disclose:
using a randomized decreasing-similarity preference function.
The Wells reference discloses using a randomized decreasing-similarity preference function (Wells: Column 11, lines 45-67 – user selects a song and selects sort by similarity, the song becomes the target song and the target song and other songs are arranged in decreasing similarity; Column 12, lines 5-19 –  user sorting by similarity plus profile, first a target song is chosen and the songs are listed by similarity, user changing selection criteria within the subset of listed songs with a target profile and the songs with that profile are arranged in decreasing order of similarity, songs without that profile are appended, arranged by decreasing similarity, user can choose a new target song by making a selection, which is ordering tracks in accordance with a decreasing similarity preference function that also randomizes the listing of song compared to a previous listing based on a new user selection).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, Hyman, Renshaw, and Wells, to have combined Theimer, Asikainen, Hyman, Renshaw, and Wells. The motivation to combine Theimer, Asikainen, Hyman, Renshaw, and Wells would be to find desired musical recordings  within a large database of musical recordings by comparing a representative recording to any recording already in the database (Wells: Column 2, lines 45-48; Column 4, lines 6-15).

With respect to claim 37, Theimer in view of Asikainen in view of Hyman and in further view of Renshaw discloses the system of claim 31, wherein the playlist of media content items is ordered using a randomized decreasing-similarity preference function (Theimer: Paragraphs 25, 47, and 71 – playlist comprising a plurality of media tracks played back in random order, generation of playlist submitted to constraints of preferences of a user, similarity of a certain music track to a desired category and/or genre and/or author taken into account when selecting music tracks for the playlist; here Theimer discloses ordering a playlist in a random order and using similarity of content items based on user preference, however, Theimer, Asikainen, Hyman, and Renshaw does not explicitly disclose using a decreasing-similarity preference function).
Theimer discloses ordering a playlist in a random order and using similarity of content items based on user preference, however, Theimer, Asikainen, Hyman, and Renshaw do not explicitly disclose:
using a randomized decreasing-similarity preference function.
The Wells reference discloses using a decreasing-similarity preference function (Wells: Column 11, lines 45-67 – user selects a song and selects sort by similarity, the song becomes the target song and the target song and other songs are arranged in decreasing similarity; Column 12, lines 5-19 –  user sorting by similarity plus profile, first a target song is chosen and the songs are listed by similarity, user changing selection criteria within the subset of listed songs with a target profile and the songs with that profile are arranged in decreasing order of similarity, songs without that profile are appended, arranged by decreasing similarity, user can choose a new target song by making a selection, which is ordering tracks in accordance with a decreasing similarity preference function that also randomizes the listing of song compared to a previous listing based on a new user selection).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Theimer, Asikainen, Hyman, Renshaw, and Wells, to have combined Theimer, Asikainen, Hyman, Renshaw, and Wells. The motivation to combine Theimer, Asikainen, Hyman, Renshaw, and Wells would be to find desired musical recordings  within a large database of musical recordings by comparing a representative recording to any recording already in the database (Wells: Column 2, lines 45-48; Column 4, lines 6-15).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
March 26, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164